Citation Nr: 1627971	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension.   

2. Entitlement to service connection for a bilateral foot disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by RO. 

The Veteran testified before the undersigned in an April 2012 hearing at the RO. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

The Board remanded the claim on appeal in May 2015 for further development of the record. The development was completed and the case has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. Hypertension was not manifest during service or within one year of separation. Hypertension is not attributable to service.

2. A bilateral foot disorder is not attributable to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a bilateral foot disorder are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in August 2008. The claims were last adjudicated in March 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinion obtained in February 2016 are adequate to evaluate the claims for service connection, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in May 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) to obtain an addendum VA examination opinion regarding the nature and etiology of the Veteran's hypertension and bilateral foot condition. The Veteran underwent VA examination in February 2016 and the physician opined as to the nature and etiology of the Veteran's hypertension and bilateral foot disorder. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, hypertension is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has current hypertension and bilateral foot disorder that onset during his period of service or due to a service-connected disability. However, the preponderance of the evidence is against a finding that the Veteran's hypertension and bilateral foot disability onset during service, is attributable to disease or injury sustained during his period of service or is otherwise proximately due to, the result of or aggravated by a service-connected disability and the appeal will be denied. 

The service treatment records contain no complaints of, treatment for or diagnosis of hypertension or a bilateral foot disorder.

Subsequent to service, an April 2004 VA treatment record documents an assessment of hypertension. The Veteran was continued on HCTZ, Atenolol and lisinopril for control of his hypertension.

A March 2007 VA treatment record shows that the Veteran presented with painful nodules on toes, diminished hair, cold feet with poor capillary refill, with no claudication while walking. The impression was bilateral mild pulmonary vascular obstructive disease (PVOD). An April 2007 VA treatment record shows that the Veteran's feet lesions had resolved and that it was unclear whether it was due to felodipine or the warmer weather.

A May 2007 VA treatment record shows that the Veteran had small red desquamating lesions on the pads of his toes bilaterally during the cold weather months. He noted that the lesions were painful, but disappeared within 3-4 days. He denied any known history of Raynaud's disease and had no claudication as he was able to walk 4-5 times a week, 20-30 minutes per day well-tolerated. He had no tissue loss or rest pain. The last incidence of these lesions was in April 2007, and they had been occurring for the last two years. But the Veteran reported cold intolerance in his feet for a lifetime. The physician noted the Veteran had temperature related pain and lesions that were short lived and uncontrolled hypertension on 4 agents. The physician concluded that the Veteran's lesions were not related to PVOD or large artery disease as his ABIs were excellent and his symptoms were temperature-related only, which was less concerning for blue-toe or atheroembolic phenomenon from an aneurysm. His exam was not consistent with aneurysms. The physician suggested that the Veteran should be evaluated for possible vasculitis, such as cryoglobulinemia.

An August 2008 VA treatment record shows that the Veteran's big toe pad on the right and toe pads 2 and 3 on the left had small scaling, no erythema, no pus and was non-tender.

A November 2008 VA treatment record shows that the Veteran had a history of toe lesions with decreased hair and diminished pulses and noted vasospasm/Raynaud's vasculitis; however, the Veteran did not have current lesions.

The December 2009 report of VA hypertension examination documents blood pressure readings of 170/80, 165/85, 175/90. The Veteran reported that his hypertension onset at least 20 years earlier. There were decreased peripheral pulses in the left lower extremity. The diagnoses, in pertinent, part, were hypertension and peripheral vascular disease (PVD). The physician opined that the hypertension was less likely as not caused by or a result of stress of combat. The physician explained that the Veteran had a family history of hypertension. Further, the physician noted that while the blood pressure readings recorded in the service treatment records were in the upper limits of normal. They were still within normal limits. 

The February 2016 report of VA examination documents diagnoses of hypertension (date of diagnosis late 1980s) and peripheral arterial disease status post (s/p) bilateral aorto femoral bypass in 2011 (date of diagnosis 2011). The Veteran reported that he had been taking medication for his hypertension since the late 1980s and that he experienced cold, numbness, cracking, soreness and redness of the toes of both feet in the winter months (November - April) since 2000.

The physician opined that the Veteran's peripheral arterial disease had civilian onset and was less likely than not related to his active service. The physician explained that there was no documentation of any feet symptoms or conditions in the service treatment records. The physician noted that the Veteran gave contradictory reports of onset of cold symptoms, during his Board hearing he testified that he first notice symptoms of cold feet in service; however, in post-service treatment records he reported that he had cold intolerance in his feet all lifetime.

The physician also opined that the Veteran's hypertension was less likely than not related to his service. The physician explained that there was no documentation of hypertension in the service treatment records and there was no mention of or treatment for hypertension in the immediate years after he left active service. 

Further, the physician opined that the Veteran's hypertension and peripheral arterial disease were less likely than not caused or permanently aggravated by his service-connected ischemic heart disease. The physician explained that up-to-date medical research showed that ischemic heart disease was not an etiological factor for hypertension and peripheral arterial disease.

Though the Veteran has current hypertension and peripheral arterial disease, the preponderance of the evidence is against a finding of a linkage between the onset of hypertension and peripheral arterial disease and a period of service or a service-connected disability. Rather, the evidence shows that the Veteran's current hypertension and peripheral arterial disease had no etiological relationship to service-connected disability (ischemic heart disease) and was unrelated to service, having onset years after service. (See February 2016 VA examination report). The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, there is no evidence of hypertension in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (hypertension) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of hypertension within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that he had elevated blood pressure and cold intolerance in his feet in service. However, he is a lay person and is not competent to establish that he has current hypertension and peripheral arterial disease as a result. The Veteran is not competent to establish that his current hypertension and peripheral arterial disease had onset as a result of service. He is not competent to offer opinion as to etiology of any hypertension or peripheral arterial disease. The question regarding the diagnosis or etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for hypertension and a bilateral foot disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.   

Service connection for a bilateral foot disorder is denied.   



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


